Case 1:21-cr-20308-KMW Document 1 Entered on FLSD Docket 05/19/2021 Page 1 of KS
                                                                              5


                                                                                             May 19, 2021


                              UNITED STATE S DISTRICT COURT
                              SOUTH ERN DISTRICT O F FLORD A
                 21- 20308-CR-WILLIAMS/MCALILEY
                       CaseNo.
                                         18U.S.C.j 19561)
                                         18U.S.C.j982
    UNITED STATES O F AM ERICA

    VS.

    LUIS ALV AQEZ VILLAM AR,

                           D efendant.


                                          INFO RM ATION

           The United Stateschargesthat:

                      CO NSPm ACY TO COM M IT M ONEY LAUN DEM                 G
                                          (18U.S.C.j1956)
           Beginning i
                     .
                     n oraround2014,tlzrough in oraround atleast2019,inM iami-Dade County,

    in theSouthern DistrictofFlorida,and elsewhere,thedefendant,

                                   LUIS ALV AREZ W LL              ,
     did knowingly and w illfully combine,conspire,confederate,and agree with o'thers known and

    unknown,to violateTitle 18,United StatesCode,Section 1957,thatis,to knowingly engage and

     attemptto engage in a monetary transaction by,through,and to a financialinstitution,affeoting

     interstateand foreign commerce,in criminally derived properiy ofavalue greaterthan $10,000,
     such propertyhavingbeen derived from specified unlawf'ulactivity,in violation ofTitle l8,United

     StatesCode,Section 1957.

            Itisfurtheralleged thatthespecified unlawfulactivitiesare:(i)felony violationsofthe
     ForeignCorruptPracticesAct(fTCPA''),Title15,UnitedStatesCode,Sections78dd-2 and78d&
     3,
      'and (ii)an offenseagainstaforeignnation involvingbriberyofapublicofficialin violation of
Case 1:21-cr-20308-KMW Document 1 Entered on FLSD Docket 05/19/2021 Page 2 of 5




     in Title 21,United States Code,Section 853,as incorporated by Title l8,United States Code,

     Section982(b)(l).



                                              DANIEL S.KAI'IN
                                              A CTFNG CHIEF,FRAUD SECTION
                                              CIUM INAL DIVISION
                                               zz'e--x
                                                   . ..,
                                                       .
                                                                 e,c'-''p    z,
                                                                             ,  -..-'-'- ,
                                                  --
                                                       rr
                                                        .- ,
                                                           -----. .y:-:
                                                                      -
                                                                      :
                                                                      -
                                                                      :--- ,
                                                                       I   --.-:î  ,f j..--,
                                                                                           (
                                                                                           :
                                                                                           )-(
                                                                                             -
                                              KATHERIN E RAUT,T     A TTORN EY
                                              ALEXANDER KR AM ER,TRIAI,ATTORNEY
                                              CRIM INM DIVISION ,FM UD SECTION
Case 1:21-cr-20308-KMW Document 1 Entered on FLSD Docket 05/19/2021 Page 3 of 5

                                                    UNITED STATES DISTRICT COURT
                                                   SOIJTHERN DISTRICT OF FLORIDA
 UNITED STATES OF AM ERICA                                         CASE NO.
      V.

                                                                   CERTIFICATE OF TRIAL ATTO RNEY*
 LUIS ALVAREZ VILT,AM AR
                                                                Superseding CaseInform ation:
                                Defendant.          /
 CourtDivision:(selectone)                                     New defendanttsl
                                                               N                                        Yes                    No
 .-   t-   Miami              KeyWest                           um berofnew defendants
           FTL     -          M B            F'
                                              IT               Totalnum berofcounts

                   1havecarefully consideredthe allegationsofthe indictment, the nmnberofdefendants thenum berof
                   probablewitnessesandthelegalcomplexitiesoftheIndictment/lnformation attachedhe,reto.
                   1
                   Cnm aware thattheinformation supplied on thisstatementwillberelied upon by the Judges ofthis
                     ourtin setting theircalendars and scheduling criminaltrialsunderthe mandate
                   A                                                                             ofthe Speedy Trial
                     ot Title28U.S.C.Seotion 3161.
                   Interpreter:      (YesorN())          Yes
                   Listlanguageancl/ordialect            Spanish
                   Thiscasewilltake 5 daysforthepartiesto try.
                   Please check appropriatecategory andtypeofoffenselistedbelow:
                   (Checkonlyone)                                      tcheckonlyone)
           1       0 to 5days                       /'                 Petty
           H       6 to 10 days                                        M inor
                   1lto 20days                                         M isdem .
           IV      21to 60 days                                        Felony                           /
           V       61daysandover
           6.    HasthiscasepreviotlslybeenfledinthisDistrictCourt?                                (Y'
                                                                                                     esorNo)                   No
           Ifyes:Judge                                         CaseNo.
           (Attachcopyofdispositiveorder)
           Hasacomplaintbeenfiledinthismatter?                 (YesorNo)             NO
           lfyes:M agistrateCaseNo.
           Related miscellaneousnumbers:                       1:21-mi-02270-AOR;1:21-mi-02326-LFL
           Defendantts)infederalcustodyasof
           Defendantts)instatecustodyasof
           Rule20from theDistlictof
           Istlzisapotentialdeathpenaltycmse?(YesorNo)                    No
                   Doesthiscaseoriginatefrom amatterpendingin the CentralRegion oftheU .S.AttorneygsOffice
                   priortoAugust9,2013(M ag.JudgeAlicia0.Valle)?                                   Yes                         No /
           8.      Doesthiscaseoliginatefrom a matterpendingintheNorthernRegion U .S.A ttorney'sOflice
                   priortoAugust8,2014(M ag.JudgeShanieltM aynard)?                                Yes                         No z
                                                                       (y
                                                                        .*
                                                                         ..'
                                                                           .a-
                                                                              x
                                                                             -.
                                                                              ..
                                                                               ;.'
                                                                               ,  ..
                                                                                 f'           t'...-..g.
                                                                                              -.       j            <syy        go
                                                                           k
                                                                           'A ,,-.çvv
                                                                           f
                                                                        'k,,.   --     --..   .   j
                                                                                                  4'
                                                                                                  ..-   ,:.-
                                                                                                           .
                                                                                                               y
                                                                                                               x-,
                                                                                                                 .;-
                                                                                                                   .
                                                                                                                   ;
                                                                                                                   f
                                                                                                                   -
                                                                                                                   :,
                                                                                                                    --------    k
                                                                                                                                (
                                                                                                                                2
                                                                                                                                .t
                                                                                                                                -
                                                                                                                                  -)
                                                                                                                                   -----.
                                                                       AlexaaderKram er
                                                                       TrialAttorney
                                                                       CourtID A5502240
*penaltySheetts)attached                                                                                                                    REV 8/13/2018
Case 1:21-cr-20308-KMW Document 1 Entered on FLSD Docket 05/19/2021 Page 4 of 5




                           UN ITED STATES DISTRICT COU RT
                           SO UTH ERN D ISTR IC T O F FLO RIDA

                                     PEN ALTY SH EET

   D efendant'sNam e: LU IS ALVAREZ V ILLAM AR

   Case No:

   Count#:l

   Conspiracy to Com m itM oney Laundering                                  -      -




   Title18,UnitedStatesCode,Section l956411)
   *M ax.Penalty:Ten(10)Years'lmprisonment
    *R efersonly to possible term ofincarceration,doesnotinclude possible fines,restitution,
            specialassessm ents,parole term s,or forfeituresthatm ay be applicable.
Case 1:21-cr-20308-KMW Document 1 Entered on FLSD Docket 05/19/2021 Page 5 of 5




                         U N ITED STATES D ISTR ICT CO U R T
                             SOU TH ERN DISTRICT OF FLORIDA

                         CA SE NUM BER:
                                 BOND RECOM M ENDATION



DEFEN DAXT:LUIS ALVAR EZ VILLAM AR

            personalsurety
            (PersonalSurety)(CorporateSurety)(Cash)(Pre-TrialDetention)



                                                          j & ...      .--..
                                                                       .   -..p        z
                                                                                       ,?e
                                                                                         q          ..
                                                      -     .e'     u.
                                                                     --- jr       ,,
                                                                                   +
                                                                                  ..         ...-
                                                                                             .- ..-..,
                                                                                                     'f
                                                                                                      ...
                                                   AUSA: AlexanderK amer




LastKnown Address:8300 NW 1O2 Avenue

                  Apt.S 120

                   Doral,FL 33178

'
W hatFacility:'




Agenttsl:          HSIOlivia Henika
                   @'B1) (SECRETSERVICE) (DEA) (IRS) (1CE)(OTTTER)
